Title: From George Washington to Brigadier General Samuel Holden Parsons, 16 August 1780
From: Washington, George
To: Parsons, Samuel Holden


					
						Sir
						Head Quarters Orange Town Aug. 16th 1780
					
					The number of Officers who are absent from the Connecticut line on the recruiting service & for other purposes is so great, that those remaining in Camp are scarcely sufficient to perform the necessary duties of it—I entreat you therefore to order on all the latter, and as many of the former as can possibly be dispensed with—Your knowledge of the circumstances, will enable you to point out the number to be left, & the places where they should remain to recollect & forward the recruits—And you will be pleased to give the directions accordingly.
					I am sorry to find still so great a deficiency in the levies which were ordered for the Connecticut Line—And wish to be informed what Your prospects are, respecting those Yet wanting. I am Sir Your Most Obedt & very Hble Servt
					
						Go Washington
					
				